Citation Nr: 1111163	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-40 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an acquired psychiatric disorder, claimed as schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to November 1974 with the Army, from October 1976 to December 1976 with the Marine Corps, and from October 1979 to October 1981 with the Navy.  His service in the Navy has been determined to have been under dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.  

The Board also received additional evidence from the Veteran on the day of the hearing by telefacsimile, which was accompanied by a waiver of his right to initial RO review.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.      

The record shows that the RO adjudicated only the specific claim filed by the Veteran, i.e., service connection for schizophrenia.  The RO has denied the claim, in part, on the basis that he had provided no evidence of a diagnosis of schizophrenia.  However, it is noted that the Veteran submitted a VA mental health treatment record dated September 16, 2009, wherein Axis I diagnoses of schizoaffective disorder, bipolar type; and polysubstance dependence, with current marijuana abuse, are reflected.  Further, the Veteran's VA treatment records from November 2008 to January 2009 show diagnoses of posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and bipolar disorder.  The Veteran is also shown to have a psychiatric history to include diagnoses of a mood disorder not otherwise specified (NOS) and psychosis NOS.   

During the course of this claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in consideration of the case law discussed above and the diagnoses of other psychiatric disorders reflected in recent treatment records, the Board will consider the Veteran's service connection claim as one for an acquired psychiatric disorder, claimed as schizophrenia.  The issue has been recharacterized as stated on the first page of this decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the evidentiary record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.   

At the Board hearing, the Veteran asserted that he currently suffers from a psychiatric disorder as a result of being held at knife point and being robbed by fellow service members while attempting to purchase marijuana during his period of active service in the Army.  He said he began to hear voices within an hour of the robbery.  Although he stated that he filed a police report, and that the crime was ultimately referred to and investigated by the Criminal Investigation Branch of the Army, he said that he told no one of the voices he heard.  He also reported that he did not seek treatment for any mental health problems until either 1986 or the early 1990s.  See hearing transcript, pages 5, 16. 

Although the available service records do not confirm the Veteran's account that he was robbed at knife point during his Army service, the records do show that he had repeated episodes of absence without leave (AWOL) and was referred for psychiatric evaluation due to symptoms of depression and the belief that he could start a tumor in his left arm just by his thoughts.  The psychiatric examiner, in an October 1974 clinical record, diagnosed "depressive neurosis, mild, with obsessional thoughts" and "passive aggressive personality disorder, marked".  It is also observed that the Veteran was subsequently separated from service as unsuitable due to a character and behavior disorder, which was noted as immature personality with features of drug abuse, chronic, severe, on the October 1974 Statement of Social Work Evaluation.  (Apparently, because the diagnosis was not properly authenticated and not in accordance with procedures regarding the separation of personnel who are considered to have had a personality disorder, the Veteran was later determined to have fully honorable recognition with respect to that period of service.)  

In addition, as stated above, the Veteran is currently diagnosed with a psychiatric disorder.  Indeed, VA medical and mental health professionals have noted diagnoses of MDD, PTSD, bipolar disorder, and schizoaffective disorder in treatment records dated from November 2008 to January 2009.        

While the evidence currently of record indicates that the Veteran had mental problems in service and is currently diagnosed with multiple psychiatric disorders, he has not yet been afforded with a mental disorders examination or a medical nexus opinion with respect to his claim.  For these reasons, we find a remand is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the record reflects that the Veteran is reportedly in receipt of disability benefits from the Social Security Administration (SSA).  See, e.g., VA treatment record dated February 3, 2005.  The Veteran had previously told a VA medical provider that he was in receipt of such benefits due to his back problem and his mental problems.  The claims file does not contain any records from SSA, and there is no indication that a request for such records has been made.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from SSA may contain pertinent information to this claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

Further, the Board notes that the Veteran reported that he first sought treatment for mental health problems either in 1986 or the early 1990s, following service.  The earliest treatment records currently included in the evidentiary record are dated in 1996, and no attempt to obtain earlier post-service VA treatment records pertinent to the claim has been made.  It also appears that there are more recent treatment records pertinent to this appeal, because the September 2009 VA treatment record submitted by the Veteran on the day of the Board hearing reflects diagnosis and treatment for schizoaffective disorder, bipolar type.  No earlier records reflect this diagnosis.  Therefore, a request for additional VA treatment records must also be made on remand.    

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records related to the Veteran's claim for social security disability benefits, including all medical records and copies of any decisions or adjudications and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Request from the appropriate authority any records pertaining to any criminal investigation of a robbery of the Veteran that occurred during his period of service in the Army, from February 1974 to November 1974 and associate them with the claims folder.  Contact the Veteran to obtain additional information, if necessary, to comply with the request.  If unable to comply with the request, state the reason(s) for the record.    

3.  After obtaining any additional necessary information from the Veteran, request any outstanding VA treatment records pertaining to any treatment the Veteran has received for a psychiatric disorder from 1986 to the present.  The search should include any archived or retired records.  (The record indicates that the Veteran received treatment for mental health related problems at the Sheridan VA Medical Center in 1990).  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

4.  After actions (1) through (3) have been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to address whether any current psychiatric disorder is causally related to service.  All necessary tests should be conducted.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must confirm review of the claims folder in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment, to include service records.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  The examiner should review the claims file, and identify all current psychiatric disorders (i.e., any psychiatric disorder which the Veteran has manifested since filing his claim in October 2008).  The examiner should provide an evaluation of the nature and severity of any such psychiatric disorders, and their effect on functioning, including employment.  

b.  For each psychiatric disorder as to which the examiner enters a diagnosis, he/she should answer the following:  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service, or is otherwise causally related to service, to include any event or incident therein; OR, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?  The examiner should provide a complete explanation for his/her opinions.

c.  If a current diagnosis of PTSD is found to be "at least as likely as not" related to service, the examiner must specifically identify which claimed in-service stressor event(s) caused the Veteran's PTSD consistent with DSM-IV, and address whether it is a sufficient stressor event to support the diagnosis of PTSD in accordance with DSM-IV criteria.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.

5.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case with appropriate period for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

